DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/20/2022.
Applicant's election with traverse of invention I in the reply filed on 05/20/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because the examiner notes that there is an examination burden since it would require different text search strategies in other to look for the divergent subject matter (e.g. temperature control).
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“elastic member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “elastic member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes the examiner will interpret the spring to be considered as the elastic member.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 8-9 recites the limitation "a second setting pressure set".  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amemori et al. (US 20180187665), hereinafter referred to as Amemori.

Re claim 1, Amemori teaches a control valve (50) apparatus of a heating, ventilation, and air conditioning (HVAC) system and of controlling an angle of a swash plate (20) respect to a rotation shaft (7) of a compressor (see Fig 1-3) in the HVAC system, the control valve apparatus comprising:
a solenoid member (68);
a plunger (69) coupled to the solenoid member and configured to selectively slid according to whether the solenoid member is magnetized (inherent function);
a valve body (54a-b) formed integrally with the plunger, and configured to open or close a supply flow path (66) through which a fluid flows into the compressor, a discharge flow path (40 towards valve body) through which a fluid is discharged from the compressor, and a control flow path (65) through a fluid flows to control the angle of the swash plate mounted inside the compressor;
a diaphragm (70) operating the plunger by a pressure of fluid (e.g. ¶ 77, “is closed in accordance with the amount of power supply to the exciting coil and the pressure in the low pressure chamber that the diaphragm 70 receives”); and
an elastic member (77 or 64) engaged to the plunger and configured to return the plunger (inherent function; e.g. ¶ 71, “the iron piece 69 is biased in a direction away from the iron core portion 73 via the rod 69 a with the compression spring 77. The biasing force of the compression spring 77 is configured to be adjusted as needed by adjusting an amount of advancement and retraction of the adjustment nut 76”),
wherein the solenoid member is applied with power according to a vehicle target cooling load (e.g. ¶ 77, “for an intermediate discharge capacity complying with a thermal load, the high-pressure side communication hole 62 (high-pressure side passage 43) of the first control valve 50 is opened and the low-pressure side communication hole 59 (low-pressure side passage 44) of the same is closed in accordance with the amount of power supply to the exciting coil and the pressure in the low pressure chamber that the diaphragm 70 receives” and e.g. ¶ 79, “the compressor for the reason of sudden acceleration of the vehicle”).

Re claim 2, Amemori teaches the control valve apparatus of the HVAC system of claim 1, wherein the angle of the swash plate is controlled by a controller so that the angle of the swash plate is one of a maximum angle and a minimum angle (see e.g. ¶ 13, “For transferring from the minimum discharge capacity achieved by the cut-off control described above again to the maximum discharge capacity”).

Re claim 5, Amemori teaches the control valve apparatus of the HVAC system of claim 1, wherein the control valve apparatus is configured to maintain a closed state thereof or is open according to application of the power to the solenoid member and a pressure of the fluid supplied to the supply flow path (e.g. ¶ 77, “for an intermediate discharge capacity complying with a thermal load, the high-pressure side communication hole 62 (high-pressure side passage 43) of the first control valve 50 is opened and the low-pressure side communication hole 59 (low-pressure side passage 44) of the same is closed in accordance with the amount of power supply to the exciting coil and the pressure in the low pressure chamber that the diaphragm 70 receives”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amemori et al. (US 20180187665), hereinafter referred to as Amemori, in view of Kawaguchi et al. (US Pat No. 5,681,150), hereinafter referred to as Kawaguchi.

Re claim 3, Amemori teaches the control valve apparatus of the HVAC system of claim 2. Amemori does not explicitly teach the limitation of wherein in a response that the vehicle target cooling load is equal to a maximum load, the power supplied to the solenoid member is blocked and a tilt angle of the swash plate maintains a maximum state thereof so that the swash plate compresses the fluid to a maximum. 
However, Kawaguchi teaches a compressor for a vehicle comprising in a response that a target cooling load (e.g. C7-lns 63-67, “the cooling load”) is equal to a maximum load (e.g. C7-lns 63-67, “When the cooling load of the compressor is large then, the inclined angle of the swash plate 15 shifts toward the maximum inclined angle from the minimum inclined angle”), the power supplied to the solenoid member is blocked and a tilt angle of the swash plate maintains a maximum state thereof so that the swash plate compresses the fluid to a maximum (e.g. C7-lns 63-67, “When the cooling load of the compressor is large then, the inclined angle of the swash plate 15 shifts toward the maximum inclined angle from the minimum inclined angle”).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Amemori and integrated wherein in a response that the vehicle target cooling load is equal to a maximum load, the power supplied to the solenoid member is blocked and a tilt angle of the swash plate maintains a maximum state thereof so that the swash plate compresses the fluid to a maximum, as taught by Kawaguchi, in order to for efficiently adjusting the pressure.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amemori et al. (US 20180187665), hereinafter referred to as Amemori, in view of Saeki (US 20040025524), hereinafter referred to as Saeki.

Re claim 4, Amemori teaches the control valve apparatus of the HVAC system of claim 2. Amemori does not explicitly teach the limitation of wherein in a response that the vehicle target cooling load is equal to a minimum load, the power is supplied to the solenoid member and a tilt angle of the swash plate is changed to a minimum state so that the swash plate compresses the fluid to a minimum. 
However, Saeki teaches a compressor for a vehicle comprising in a response that a target cooling load (e.g. ¶ 45, “the low load operation”) is equal to a minimum load (e.g. ¶ 45, “during the low load operation, the proportional flow rate control solenoid valve 12 can be controlled such that it causes refrigerant to flow at a minimum flow rate required for circulation of oil, so that it is possible to prevent seizure of the variable displacement compressor 1, due to oil shortage”), the power supplied to the solenoid member is blocked and a tilt angle of the swash plate maintains a maximum state thereof so that the swash plate compresses the fluid to a maximum (e.g. ¶ 45, “during the low load operation, the proportional flow rate control solenoid valve 12 can be controlled such that it causes refrigerant to flow at a minimum flow rate required for circulation of oil, so that it is possible to prevent seizure of the variable displacement compressor 1, due to oil shortage”).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Amemori and integrated wherein in a response that the vehicle target cooling load is equal to a minimum load, the power is supplied to the solenoid member and a tilt angle of the swash plate is changed to a minimum state so that the swash plate compresses the fluid to a minimum, as taught by Saeki, in order to increase cooling efficiency in low load operations (see Saeki ¶ 10).

Allowable Subject Matter
Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Taguchi (US 20130272859) teaches a control valve for a compressor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        6/4/2022